Case 2:18-cv-10542-LJM-EAS ECF No. 111 filed 04/25/19                PageID.1520      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  JOEL VANGHELUWE and
  JEROME VANGHELUWE,
                                                   Case No. 18-cv-10542
         Plaintiffs,                               Honorable Laurie J. Michelson
                                                   Magistrate Judge Elizabeth A. Stafford
  v.

  GOT NEWS, LLC, et al.,

         Defendants.


       ORDER ADJOURNING HEARING ON MOTION FOR WITHDRAWAL OF
         COUNSEL [107] AND RESETTING SCHEDULING CONFERENCE


        On March 15, 2019, this Court entered an amended notice of a scheduling conference. The

 notice provided that a telephone scheduling conference would be held on April 17, 2019 at 11:00

 a.m. (ECF No. 103.) That notice was served electronically on counsel for Joel Vangheluwe, Jerome

 Vangheluwe, Got News, Charles Johnson, and Kenneth Strawn. It was also served via mail on Lita

 Coulthart-Villanueva and Jeffrey Rainforth, both of whom are proceeding pro se in this case.

        On April 11, 2019, counsel for Got News filed a motion to withdraw their representation.

 (ECF No. 107.) This Court set a hearing on the motion for April 26, 2019. (ECF No. 109.) And

 because this Court expected counsel for the Vangheluwes and Got News to appear in person for

 that hearing, this Court moved the scheduling conference to the same day as the hearing (April

 26). Due to inadvertence, Coulthart-Villanueva and Rainforth might not have received notice of

 the change in time.

        Just today, the day before the April 26, 2019 hearing and (rescheduled) telephone

 scheduling conference, Got News filed a suggestion of bankruptcy. (ECF No. 110.) It appears that

 Got News filed for Chapter 7 bankruptcy a couple days ago. (See ECF No. 110.) As such, it appears
Case 2:18-cv-10542-LJM-EAS ECF No. 111 filed 04/25/19                  PageID.1521       Page 2 of 4



 that Joel Vangheluwe’s claims against Got News in this case are now stayed. See 11 U.S.C.

 § 362(a)(1). (It is unclear whether Jerome Vangheluwe has completely settled with Got News; it

 seems so (see ECF No. 34); but if not, Jerome’s claims would likewise be stayed.)

        Because of the suggestion of bankruptcy and the possible issue with notice to Coulthart-

 Villanueva and Rainforth, the Court orders as follows. Until this Court is informed otherwise by

 counsel in this case, this case is STAYED insofar as it involves Got News. This includes the

 pending motion for withdrawal. The hearing on the motion to withdrawal is adjourned without

 date. A telephone scheduling conference is reset for May 10, 2019 at 2:00 p.m. By May 8, 2019,

 Coulthart-Villanueva and Rainforth are to provide the Court’s case manager, William Barkholz,

 with their telephone numbers. Mr. Barkholz can be reached at (313) 234-5095 or

 william_barkholz@mied.uscourts.gov. The Court expects the following people to appear at the

 telephone scheduling conference: counsel for the Vangheluwes, counsel for Charles Johnson

 (unless all agree that all claims against Johnson have been settled), counsel for Kenneth Strawn,

 Coulthart-Villanueva, and Rainforth. Attached to this order is this Court’s understanding of the

 status of each defendant. If any party believes this Court’s understanding is incorrect, they should

 notify the Court’s case manager, Mr. Barkholz, immediately so that all parties can attend the

 conference on May 10, 2019 at 2:00 p.m.

        SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE

 Date: April 25, 2019




                                                  2
Case 2:18-cv-10542-LJM-EAS ECF No. 111 filed 04/25/19               PageID.1522     Page 3 of 4



                                     CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing document was served upon counsel
 of record on April 25, 2019, using the Court’s ECF system.

                                            s/William Barkholz
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                               3
Case 2:18-cv-10542-LJM-EAS ECF No. 111 filed 04/25/19         PageID.1523      Page 4 of 4



          Defendant                   Status as of April 25, 2019
          Alberto Waisman             Dismissed via stipulation
          Beth Eyestone               Dismissed via stipulation
                                      Possible settlement with both Joel and
          Charles C Johnson           Jerome Vangheluwe
          Christopher Jones           Dismissed via stipulation
          Connie Comeaux              Default Entered
          David Petersen              Default Entered
          Eduardo Doitteau            Default Entered
          Freedom Daily, LLC          Default Entered
          Gavin McInnes               Dismissed via stipulation
          Got News, LLC               Stayed in light of bankruptcy filing;
                                      possible settlement with Jerome
                                      Vangheluwe
          James Christopher Hastey    Default Entered
          Jeffrey Rainforth           Might have answered Complaint (See ECF
                                      No. 56)
          Jim Hoft                    Dismissed via stipulation
          Jonathan Spiel              Default Entered
          Kenneth Strawn              MTD Denied (ECF No. 96)
          Lita Coulthart-Villanueva   MTD Denied (ECF No. 94)
          Lori Twohy                  Dismissed via stipulation
          Patrick Lehnhoff            Dismissed via stipulation
          Paul Nehlen                 MTD Granted (ECF No. 94)
          Raechel Hitchye             Dismissed via stipulation
          Richard Weikart             MTD Granted (ECF No. 94)
          Shirley Husar               Default Entered




                                           4
